— Appeal by the People from an order of the Supreme Court, Queens County (Clabby, J.), dated June 3, 1986, which, after a hearing granted those branches of the defendants’ omnibus motions which were to suppress eavesdropping evidence.
Ordered that the order is reversed, on the law, those branches of the defendants’ motions which were to suppress eavesdropping evidence are denied, and the matter is remitted to the Supreme Court, Queens County, for further proceedings (see, People v Penasso, 142 AD2d 691 [decided herewith]). Brown, J. P., Kunzeman, Rubin and Kooper, JJ., concur.